Citation Nr: 1032870	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic joint pain of 
the elbows, hips and knees.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to May 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection for 
psoriasis, evaluated as noncompensable; and denied service 
connection for chronic joint pain and chronic fatigue syndrome.

In January 2006, the Veteran filed a notice of disagreement.  In 
September 2006, the RO issued a statement of the case with regard 
to the issues of entitlement to service connection for chronic 
joint pain and chronic fatigue syndrome, and entitlement to an 
initial compensable rating for psoriasis.  

In a subsequently issued September 2006 rating decision, the RO 
granted an initial rating of 10 percent for psoriasis.  In his 
October 2006 VA Form 9 and a December 2006 Form 646, the Veteran 
indicated that he was only appealing the issues of service 
connection for chronic joint pain of the elbows, hips and knees 
and service connection for chronic fatigue syndrome.  He has not 
submitted a substantive appeal with regard to the issue of an 
increased rating for psoriasis, and the issue has not been 
certified for appeal.  Accordingly, the Board has not considered 
the issue at this time.  However, the Veteran's representative 
listed the psoriasis issue in a brief presented to the Board in 
August 2010.  This presentation could be construed as a claim for 
increase.  The matter is referred to the Agency of Original 
Jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran had qualifying service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  As such, service connection may be 
established for objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illness includes 
chronic fatigue syndrome and fibromyalgia.  38 C.F.R. 
§ 3.317(a)(2)(i)(B).

The Veteran contends that he has chronic joint pain involving the 
elbows, hips and knees, which has been attributed to 
fibromyalgia; and chronic fatigue syndrome, as a result of his 
service in the Persian Gulf.  

Service treatment records are negative for any complaints, 
treatment or diagnosis related to chronic joint pain or any 
associated disorder or chronic fatigue syndrome, but during VA 
examination in September 2004, the Veteran reported right hip 
pain which started about 1991 and denied any precipitating 
injury.  

He complained of daily hip pain, worse in the morning, which 
improved throughout the day with activity and was aggravated by 
cold and damp weather.  He also reported standing at work for 
prolonged periods of time in his role as a Post Office worker.  
The Veteran also reported that he underwent left knee meniscus 
surgery in 1978.  He complained of left knee discomfort, worse on 
the left, which improved with exercise and movement.  The Veteran 
also complained of pain in the elbows which improved with 
repetitive movement.  The impression was bilateral hip pain, 
elbow pain, without any significant limitation of motion.  

X-rays of the knees showed mild degenerative changes, which the 
examiner noted were unremarkable for the Veteran's age.  X-rays 
of the elbows showed no evidence of significant arthritic change 
or joint effusion; good maintenance of articular cartilage 
thickness, bilaterally; and a small amount of calcific density 
projecting along the lateral epicondylar margin, which the 
examiner noted was insignificant for the Veteran's age.  X-rays 
of the hips were unremarkable.  The examiner did not give an 
opinion as to whether the Veteran's diagnosed joint pains or 
degenerative changes of the knees were related to his active 
military service.

The Veteran also reported experiencing fatigue, starting in April 
1991, while he was still on active military duty.  He reported 
that it started gradually and got progressively worse within 
three to four weeks.  He denied any fever, sweats, muscle aches, 
headaches, or neuropsychological symptoms, and there were no 
palpable lymph glands.  He did complain of multiple joint 
discomfort, as noted above.  The Veteran reported that he slept 
about six hours a night, that his fatigue had not caused him to 
miss any time from work, but he was too tired to golf or run.  He 
also reported working the night shift as a postal worker in a 
position that required him to stand most of the time.  The 
examiner concluded that the Veteran did not meet the criteria for 
chronic fatigue syndrome set forth by the AMA principles.

Treatment records from C.P., M.D. show that in May 2005, the 
Veteran was seen for complaints of chronic muscle pain and 
chronic joint pain, for which he reported taking Tylenol and 
Advil as needed; low energy level, fatigue and tiredness.  On 
physical examination of the extremities, he reported generalized 
joint pain, muscle pain, no joint swelling, no focal weakness, 
and no sensory deficits.  There was no edema, no clubbing and no 
cyanosis.  Strength was 5/5, and he had normal, symmetric joints.  
In addition, he demonstrated full passive range of motion at the 
knees, elbows, wrists, hip and ankle.  The assessment was chronic 
fatigue syndrome/fibromyalgia.  

In June 2005, the Veteran reported feeling much better; that his 
previously reported pains were almost gone; and that he was 
sleeping better and had more energy.  He also reported using 
Celebrex occasionally.  The Veteran also indicated that he had 
been seen by another doctor who informed him that he may have 
hemochromatosis, but he was not given a follow up evaluation.  On 
physical examination, there was no joint pain, no joint swelling, 
no focal weakness and no sensory deficits.  There was also no 
edema, no clubbing and no cyanosis.  Strength was 5/5 in all 4 
extremities, and joints were normal and symmetric, with full 
passive range of motion at the knees, elbows, wrists, hips and 
ankle.  The assessment was chronic fatigue/fibromyalgia, improved 
with medication.

In September 2005, the Veteran reported again that he was feeling 
much better with his medication; that his previously reported 
joint pains were almost gone; and that he was sleeping better and 
had more energy.  Physical examination findings were the same as 
before, in June 2005, and the examiner's assessment was the same.  
In March 2006, the Veteran reported that his pains were well 
controlled with medication and that he felt good.  On physical 
examination, he again reported no joint pain, no joint swelling, 
no focal weakness and no sensory deficits.  There was no edema, 
no clubbing and no cyanosis.  Strength in all 4 extremities was 
5/5, and his joints were normal and symmetric, with full passive 
range of motion at the knees, elbows, wrists, hips and ankle.  
The examiner's assessment was chronic fatigue/fibromyalgia, and 
he noted that the Veteran was doing well on medication.

In a December 2006 statement, C.P., M.D. indicated that he had 
treated the Veteran for almost two years, and that he carried a 
diagnosis of fibromyalgia and chronic fatigue syndrome.  The 
claims folder only contains records dated from May 2005 to March 
2006.  VA has a duty to obtain relevant treatment records 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  VA has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2009).

An examination is needed to determine whether the Veteran meets 
the criteria for diagnoses of chronic fatigue syndrome or 
fibromyalgia, and if so, whether those disabilities have been 
present to a degree of 10 percent at any time during the appeal 
period or had their onset in service.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the Veteran's treatment for 
fibromyalgia (joint pains) and chronic 
fatigue syndrome that are not already of 
record from Dr. C.P.  If the Veteran fails to 
provide necessary releases, he should be 
advised to submit the records himself.  If VA 
undertakes to obtain the records, the Veteran 
should be advised of what records are 
obtained.

2.  Schedule the Veteran for a VA examination 
to determine whether the Veteran has met the 
criteria for a diagnosis of fibromyalgia or 
has joint pains as manifestations of an 
undiagnosed illness.  The claims folder 
should be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should answer the following 
questions:

Does the Veteran meet the criteria 
for a diagnosis of fibromyalgia?

Does the Veteran have joint pain as a 
manifestation of an undiagnosed 
illness?

If there is a diagnosis to explain 
any reported joint pain, what is the 
diagnosis?

Did any disability of the joints as 
likely as not have its onset in 
service?

What have been the manifestations of any 
joint condition since the Veteran's 
current claim?

The examiner is specifically asked to conduct 
any necessary tests and/or studies.

The examiner should provide a rationale for 
these opinions.  If an answer cannot be 
provided without resort to speculation the 
examiner should provide a reason why this is 
so, and note whether there is any additional 
evidence that would permit an answer to be 
provided.

3.  Schedule the Veteran for a VA examination 
to determine whether the Veteran has chronic 
fatigue syndrome, and if so, whether it has 
been present to a degree of 10 percent, or 
had its onset in service.  The claims folder 
should be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner is specifically asked to conduct 
any necessary tests and/or studies.

The examiner should answer the following 
questions:

Has the Veteran met the criteria for 
a diagnosis of chronic fatigue 
syndrome at any time during the 
current appeal (if the Veteran has 
not meet these criteria, the examiner 
should not those criteria that are 
not met)?

If the Veteran has met the criteria 
for a diagnosis of chronic fatigue 
syndrome at any time during the 
current appeal, what have the 
symptoms been?

Did chronic fatigue syndrome have its 
onset in service?

If the Veteran does not meet the 
criteria for a diagnosis of chronic 
fatigue syndrome, does he have an 
undiagnosed illness manifested by 
fatigue, and is so, what are its 
symptoms?

Does the Veteran have a diagnosed 
illness other than chronic fatigue 
syndrome and is it related to 
service?

The examiner should provide 
rationales for all opinions.  If an 
answer cannot be provided without 
resort to speculation the examiner 
should provide a reason why this is 
so, and note whether there is any 
additional evidence that would permit 
an answer to be provided.

4.  The AOJ should review the examination 
reports to insure that they contain all of 
the information and opinions requested in 
this remand.

5.  If any benefit sought on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case, before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

